DETAILED ACTION
This communication is responsive to the RCE filed February 15, 2021. Applicant’s amendments and remarks have been carefully considered.
Claims 27-28, in the amendment filed February 15, 2022, depend from withdrawn claim 1. Therefore, claims 27-28 are also withdrawn from further consideration along with claim 1.
Claims 8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landscape Structure 2009 (LS 2009) in view of Playworld System (PWS), Huntley (US 833,835), and Rabelos (US 3,294,196).
The LS 2009 shows an amusement ride track system (Curved LS 2009) having features similar to those recited in the instant claims, including first and second ends supported by support structures in the form of crossover units supported by side poles, a suspended track having a substantially linear footprint, extending between the first and second ends, and including a first end declined portion and a second end inclined portion, and a trolley having a bottom handle for supporting a user and configured to be coupled and movable along the track (see Examiner’s Annotated Picture of LS 2009). 
Examiner’s Annotated Picture of LS 2009
    PNG
    media_image1.png
    636
    742
    media_image1.png
    Greyscale

   
Regarding the instant claimed straight portion coupled between inclined portions recited in instant claim 8, consider Huntley, wherein the amusement track system includes a track section (e.g. the mid-level track portion 6 (shown in Figs. 1-2 of Huntley) configured with a middle straight portion connected in between a declined portion and an inclined portion (see Fig. 1). In view of Huntley, it would have been obvious to one of ordinary skill in the art to add a middle straight portion in between the two declined and inclined track portions of LS 2009, similar to that taught by Huntley, for achieving expected advantages thereof, such as enhancing ride enjoyments/excitement 
Regarding the instant claimed user support recited in instant claim 8, consider the structure of Rabelos, which is an amusement system including a user support configured with seat 46 suspended on track 44 by rope 12. In view of Rabelos, it would have been obvious to one of ordinary skill in the art to alternatively provide a user support, similar to that taught by Rabelos, in the structure of LS 2009 for accommodating users who do not prefer or are not capable of hanging only by their arms. 
Regarding the extension system recited in instant claim 8, consider Playworld System (PWS) that shows a zip track system including an additional middle support (an extension system) at the middle portion of the track. In view of PWS, it would have been obvious to one of ordinary skill in the art to further include an additional middle support structure (an extension system) in the structure of LS 2009 to provide stronger and more stable support for the longer track of LS 2009, as modified, wherein such middle support structure would include a horizontal crossover unit supported by two side poles on the ground, similar to the existing end support structures of LS 2009, because such type of support structures of LS 2009 is more advantageous for its greater strength and balanced support. As to the instant claimed mounting feature recited in instant claim 8, 

    PNG
    media_image2.png
    363
    492
    media_image2.png
    Greyscale


Regarding instant claims 11-12, the structure of LS 2009, as modified, is considered to include the additional middle support structure (an extension mechanism) similar to the end support structures of LS 2009, wherein the middle support structure would also include a crossover mounted above ground by two support poles with the track being mounted at substantially a midpoint of the crossover.
Regarding instant claim 13, the structure of LS 2009, as modified, includes a user support having a seat and a flexible member in the form of a rope similar to that taught by Rabelos.

Regarding the claimed length of the straight portion as recited in instant claim 15, it would have been obvious to one of ordinary skill in the art to lengthen the zip track or any part of the zip track of the structure of LS 2009, as modified, for enhancing ride enjoyment/excitement with a longer track or track portion, wherein such matter relating to size/length of a structure is merely an obvious matter of design choice by routine engineering without requiring an invention. 
Claims 16-18, 21, 23-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landscape Structure 2009 (LS 2009) in view of Playworld System (PWS), Huntley (US 833,835), Keeler (US 5,468,199), and Rabelos (US 3,294,196).
The LS 2009 shows an amusement ride track system (Curved LS 2009) having features similar to those recited in the instant claims, including first and second ends supported by support structures in the form of crossover units supported by side poles, a suspended track having a substantially linear footprint, extending between the first and second ends, and including a first end declined portion and a second end inclined portion, and a trolley having a bottom handle for supporting a user and configured to be coupled and movable along the track (see the above Examiner’s Annotated Picture of LS 2009). 
   

Regarding the instant claimed first and second platforms at the first and second ends, recited in instant claim 16, consider the above picture of LS 2009, wherein there is a platform at one end of the track. Keeler (Fig. 1) shows an amusement system wherein there are first and second platforms at both ends of a track. In view of Keeler, it would have been obvious to one of ordinary skill in the art to provide another of the same platform at the other end of the track for performing the same expected function and to achieve expected advantages, such as to enhance user convenience, e.g., a rider can start a ride on a platform at either end of the track.
Regarding the instant claimed user support, including a circular disk seat to support a lower body of a user and a flexible rope coupled to the seat, consider the structure of Rabelos, which is an amusement system including a user support configured with seat 46 suspended on track 44 by rope 12. In view of Rabelos, it would have been obvious to one of ordinary skill in the art to alternatively provide a user support, similar to that taught by Rabelos, in the structure of LS 2009 for 
Regarding the extension system recited in instant claim 16, consider Playworld System (PWS) that shows a zip track system configured with an additional support at the middle portion of the zip track. In view of PWS, it would have been obvious to one of ordinary skill in the art to further include an additional middle support structure in the structure of LS 2009 to provide stronger and more stable support for the longer track of LS 2009, as modified, wherein such middle support structure would include a horizontal crossover unit supported by two side poles on the ground, similar to the existing end support structures of LS 2009, because such type of support structures is more advantageous for its greater strength and balance. The structure of LS 2009, as modified, is considered to include the combination of features of instant claim 16.
Regarding instant claim 17, consider the structure of Rabelos, wherein rope 12 is coupled to a seat surface of seat 46 of the user support. The structure of LS 2009 is considered to include similar feature.
Regarding instant claim 18, consider user support including seat 46 of Rabelos, which is a circular disk seat. The structure of LS 2009 is considered to include a similar disk shaped seat.
Regarding instant claim 21, consider the structure of LS 2009, as modified, wherein 
Regarding instant claim 23, consider flat seat 46 of Rabelos. The structure of LS 2009 is considered to include similar feature.

Regarding instant claims 25-26, the structure of LS 2009, as modified, is considered to include two side poles supporting the cross-over unit, wherein each of the two side poles is configured as claimed.  
Regarding the track being constructed from a plurality of components coupled together, as recited in instant claim 29,  the difference between a one piece construction and several parts coupled together to form a single unit is deemed to be merely an obvious matter of engineering choice. See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one of ordinary skill in the art to alternatively construct the zip track of LS 2009, as modified, as several components coupled together to form a single zip track unit, wherein the difference is merely an obvious matter of engineering choice that is not critical to the function/operation of the zip track.
Responses to Applicant’s Arguments:
Regarding applicant’s argument to the number of references applied against instant claim 16, consider MPEP 707.07(f), paragraph 7.37.06, wherein it states “reliance on a large number of references in a rejection does not, without more, weight against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MARK T. LE
Primary Examiner
Art Unit 3617

/MARK T LE/           Primary Examiner, Art Unit 3617